Citation Nr: 1522969	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition, including of the feet, the legs, under the arms, and other areas. 

2. Entitlement to an initial rating greater than 10 percent for right shoulder degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for further development to ensure the issues on appeal are afforded every due consideration, and to aid the Board in making an informed decision.

With regard to the service connection claim for a skin condition, a new VA examination and opinion are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  At the time of the April 2012 VA examination, the Veteran's skin condition was not active, and the examiner rendered a negative opinion on the basis of a normal skin examination.  An August 2013 supplemental VA opinion also found against a relationship to service based on the absence of a skin condition during the April 2012 VA examination.  The physician further stated in support of the opinion that the current diagnosis of tinea listed in a December 2012 private medical treatment invoice was not the same as the cellulitis and eczematoid dermatitis diagnosed in service.  

The VA examination report and opinions are not adequate to make an informed decision.  The Veteran indicated in a March 2011 statement and in other written statements that his skin condition is intermittent in nature and occurs about two or three times per year, especially in winter.  Thus, the fact that his skin condition was not present at the time of the examination cannot alone be a basis for finding against a relationship to service if it manifests at other times.  Cf. Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase of skin condition was not adequate).  Moreover, the service treatment records also show diagnoses of athlete's foot on a number of occasions, and the August 2013 VA opinion did not comment on whether the recent diagnosis of tinea is medically related to the manifestations of athlete's foot during service. 

With regard to the increased rating claim for degenerative joint disease of the right shoulder, the last VA examination was performed in April 2012 and is over three years old.  Moreover, the Veteran states that this examination did not adequately reflect the presence of instability of the shoulder.  Thus, a new VA examination should be performed to ensure that the Board has a complete and current record upon which to evaluate the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from the Atlanta VA Medical Center dated since May 2013. 

2. Then, arrange for a VA skin examination of the Veteran to assess the likelihood that any current skin condition is related to the skin conditions that manifested during service.  Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.  The examiner must review the claims file and document all pertinent clinical findings.  

After an examination and review of the medical history, the examiner must render an opinion as to the likelihood that any currently diagnosed skin condition was caused or related to the skin conditions that manifested during service, including athlete's foot and eczematoid dermatitis.  The opinion must be supported by a complete explanation. 

3. Arrange for a VA examination to assess the current severity of the Veteran's service-connected right shoulder disability.  All pertinent clinical findings must be recorded.  

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


